Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the communication received September 24th, 2019.  Claims 6-8 have been can canceled. Claims 1-5 have been entered and are presented for examination.
Application 16/497,218  is a 371 of PCT/JP2018/013008 (03/28/2018) and claims benefit to Japanese Application 2017-071820 (03/31/2017).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation “a receiver configured to receive a signal from the base station apparatus to the other terminal apparatus.”  It is unclear whether Applicant actually means “from the other terminal apparatus.” Claim 5 has a similar issue.
Claim 4 recites the limitation “transmit no acknowledgment to the first terminal apparatus and transmit a signal addressed to the second terminal apparatus, based on the signal addressed to the second terminal apparatus that has been successfully received, in a case that the signal addressed to the second terminal apparatus has been successfully received by the receiver.”
first terminal apparatus, based on the signal addressed to the second terminal apparatus that has been successfully received.”  
Claims 2-3 are rejected for the reason discussed above since the claims ultimately depend on rejected claim 1.
The claims will be interpreted as above in order to expedite prosecution on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (A Study on Retransmission Method with Reduction of Latency and High Reliablility in LTE-A (03/01/2017)).
Regarding claims 1, 5, Ito et al. discloses a terminal apparatus for performing radio communication with another terminal apparatus via a base station apparatus (see Abstract ]two control equipment and one base station (see Figure 1 also)]), the terminal apparatus comprising: a transmitter configured to transmit, to the base station apparatus, a signal of data addressed to the other terminal apparatus (see Abstract and Figure 1 [control equipment to BS intended for other control equipment]); a receiver configured to receive a signal from the base station apparatus to the other terminal apparatus (see Abstract [determining whether uplink and downlink messages are the same]); and a controller configured to determine whether the base station apparatus has successfully received the signal of the data transmitted from the transmitter to the other terminal apparatus, by using the signal from the base (see Abstract [determining whether uplink and downlink messages are the same no ACK sent]).
Regarding claim 2, Ito et al. further discloses wherein in a case that the receiver receives the signal from the base station apparatus to the other terminal apparatus, the controller compares data obtained by decoding the signal to the other terminal apparatus received and data transmitted from the transmitter to the other terminal apparatus, and determines whether reception by the base station apparatus has been successful (see Abstract [determining whether uplink and downlink messages are the same no ACK sent]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (A Study on Retransmission Method with Reduction of Latency and High Reliablility in LTE-A (03/01/2017)) in view of Nagaraja (US 2014/0078995).
Regarding claim 3, Ito et al. discloses all the recited subject matter in claim 1, but does not explicitly disclose wherein in a case that the receiver receives a negative acknowledgment to the signal transmitted from the transmitter to the other terminal apparatus, the controller determines that the signal transmitted from the transmitter to the other terminal apparatus has not been successfully received by the base station apparatus.
However, Nagaraja discloses forwarding a NACK from the receiver to the transmitter to indicate the packet was not received and should be retransmitted (see Figure 4B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the base station could forward a NACK from the receiver to the transmitter to indicate the packet was not received and should be retransmitted.
Regarding claim 4, Ito et al. discloses a base station apparatus (see Abstract [base station]) comprising: a receiver configured to receive, from a first terminal apparatus, a signal addressed to a second terminal apparatus (see Abstract [base station receives a signal from first controlled equipment]); and a transmitter configured to transmit no acknowledgment to the first terminal apparatus and transmit a signal addressed to the second terminal apparatus, based on the signal addressed to the second terminal apparatus that has been successfully received, in a case that the signal (see Abstract [determining whether uplink and downlink messages are the same no ACK sent by base station]). 
Ito et al. does not explicitly disclose transmit a negative acknowledgment to the first terminal apparatus in a case that the signal addressed to the second terminal apparatus has not been successfully received by the receiver.
However, Nagaraja discloses forwarding a NACK from the receiver to the transmitter to indicate the packet was not received and should be retransmitted (see Figure 4B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the base station could forward a NACK from the receiver to the transmitter to indicate the packet was not received and should be retransmitted.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465